DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 1/4/2022 are acknowledged.  Claim 1 is amended.  

Election/Restrictions
Applicant’s election without traverse of Group I and PAMP displaying enteral and injectable lipopolysaccharides in the reply filed on 1/4/2022 is acknowledged.

Claims 1 and 9-19 are pending.  Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Claims 1, 9, 14, and 16-19 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification does not define or show any examples of TSMPs.  This is not a term known in the art.  Therefore, there is no description whatsoever of any TSMP.  Further, the claims encompass any attenuated endotoxin or exotoxin that displays one or more PAMP that has close homology to TSMPs.  As there is no description of any TSMP and there is no description of what constitutes close homology to TSMPs, there is no description of the endotoxins or exotoxins that are encompassed by the claims.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Thus, the claims do not meet the written description provision of 35 USC 112, first paragraph.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 9, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation PAMP displaying compounds, and the claim also recites PAMP displaying enteral and injectable lipopolysaccharides which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is rendered indefinite by the phrase “attenuated versions of identified endotoxins and attenuated versions of identified exotoxins”.  It is not clear how “identified” fits into the claim.  If one is using a particular toxin, then clearly, it is already identified. It is not clear if applicant intended some other meaning such as requiring a process of identification as part of the method.  Furthermore, the term “attenuated” is unclear.  In the art, “attenuation” of a toxin generally refers to reducing the toxicity of said toxin.  However, claim 15 refers to Botox as an attenuated version of an identified toxin.  Botox is not attenuated.  Since this is the only example provided of an “attenuated” toxin, and since the art does not recognize this toxin as being attenuated, it is not clear what applicant intends by the term “attenuated.”
Claim 17 is rendered indefinite by the phrase “have close homologies to”.  The term “close” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “close” something must be in order to be encompassed by the invention.  Furthermore, there are multiple types of homology so it is not clear what type of homology is required.


Claims 1 and 9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the claims are drawn to PAMP displaying compounds (including LPS) and to PAMP recognizing antibodies.  Antibodies are in no way structurally related to the molecules they bind to.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et al (WO2014/189805).
The instant claims are drawn to methods for the treatment or prophylaxis of neoplastic cancerous disease comprising administering one or more active agents selected from the group 
Dubensky et al disclose methods of treating cancers, including lung cancer, by administering compositions with multiple components (see paragraph 0021).  The compositions can comprise CTLA-4 antagonists as well as detoxified endotoxins (see paragraph 00106).  The CTLA-4 antagonists include ipilimumab and are checkpoint inhibitors (see paragraph 00113).  As discussed above, it is not clear what is intended by the limitations of claim 17.  However, it is assumed that since Dubensky et al disclose detoxified endotoxins, the reference would meet said limitations.  

Claims 1, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandimalla et al (WO2009/154610).
The instant claims are drawn to methods for the treatment or prophylaxis of neoplastic cancerous disease comprising administering one or more active agents selected from the group consisting of one or more pathogen associated molecular pattern (PAMP) displaying compounds or pharmaceutically acceptable salts thereof, PAMP recognizing antibodies, PAMP displaying enteral and injectable lipopolysaccharides (LPSs), and mixtures thereof as microbial immuno- adjuvants to increase both the range of tumor types treated by check point inhibitors and the percentage of patients with a specific tumor type responding to check point inhibitor therapy and to methods of administering a moiety selected from the group consisting of attenuated versions of identified endotoxins and attenuated versions of identified exotoxins that display one or more PAMPs to treat cancer, wherein the PAMPs have close homologies to tumor-specific molecular patterns (TSMPs).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645